UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-6483



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


COLLINS KUSI SAKYI, a/k/a CK, a/k/a Kwame Kusi, a/k/a Quan,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cr-00405-LMB-1)


Submitted:     August 14, 2008                 Decided:   August 20, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Collins Kusi Sakyi, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Collins Kusi Sakyi seeks to appeal the district’s order

denying his motion for appointment of counsel and motion for

extension of time in which to file a motion under 28 U.S.C. § 2255.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The order

Sakyi seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the

appeal for lack of jurisdiction.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                         DISMISSED




                                2